GsufirTcrf CAimm^L AffekLS                 PD-0489-15
 t&M CLE/HG



•xa)-i7d,c.x fl&^E fxL£7}k> Mmm fab &&n£i &'ibn}Jl£ (WfBmm df^£
fourth




                                                £>&EjJDftfTjftlo SE

                                                  2oL0 r,A/l, Hofib 3£)L/




                                                         RECEIVED IN
                                                   COURT OF CRIMINAL APPEALS

                                                          JUN 26 2015

                                                       AbelAcosla,Glerk

                                                  FILED IN
                                           COURT OF CRIMINALAPPEALS

                                                 JUN 26 2015

                                               Abel Acosta, Clerk

                                CO